()MIN/IL                                                                             06/30/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 06-0422


                                       PR 06-0422
                                                                              FILEL-j
                                                                               JUN 3 0 2020
                                                                             Bowen Greenwooq
                                                                           Clerk of Supreme Court
 IN THE MATTER OF THE PETITION OF                                             Ivo of Montana
                                                                    ORDE
 BYRON G. GRUBER


       Byron G. Gruber has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Gruber passed the MPRE in 2008 when seeking admission to the
practice of law in Missouri, where he was admitted. Gruber has practiced law as member
in good standing ofthe Missouri Bar since then "without any ethical or disciplinary issues."
        Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Byron G. Gruber to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this36—day of June, 2020.




                                                           Chief Justice




                                                .9:1 A4 2.11.,_
~